McGivern, J.
The People appeal from an order of the Supreme Court, Bronx County (Brest, J.), entered June 18, 1970, granting defendants’ motions to suppress narcotics evidence as having been obtained as a result of illegal search and seizure. We disagree and would deny the motions.
Since the latter part of October, 1969, the police of the Narcotics Division had been conducting an investigation into the activities of one Beverly Massey, a known figure in the illegal narcotics trade. Surveillance began with the receipt of a phone call on October 24, 1969. That informant gave the names and addresses of four women, all involved in narcotics, two of whom were “ mill operators ”. All four of them are now among the 15 defendants arrested in a police sortie of January 23, 1970.
On the day before the disputed arrests and seizures, the police obtained a search warrant. Originally, the District Attorney took the position that the warrant was valid, but during the hearing and before the court made a final disposition, he conceded it to be void. As such, and since the briefs treat the warrant as void, the validity of the warrant is not before us on this appeal and we are called upon to make no ruling in respect of it. As appellants, the People pray only that the order of suppression made by the court below be reversed and the motions to dismiss be denied.
*179Before the arrests, which were made on January 23, 1970, the police had acquired much information concerning the premises and the suspects. As an illustration, and as stated by Detective Btrano, Beverly Massey had previously been seen in conversation with known violators, one of whom had previously been arrested inside of premises used for processing heroin. And further, based on protected information, he had reason to believe that Beverly Massey was processing heroin in Apartment 3H, Loring Place, Bronx, occupied by one Tessie Trueheart, the lessee and tenant, whose identity had been checked out by the police, and to which apartment the police had previously trailed Beverly Massey and her cohort, Naomi Bostick, also a known mill operator.
In view of such prior police information and knowledge, combined with their observations on the morning of January 23, 1970, we find that even without the warrant, concededly void, there was sufficient evidence to sustain a holding of probable cause, and to justify the arrest of the defendants and the seizure. The observation of the officers, experienced in narcotics detection, after prolonged investigation, substantiated their prior information or reasoned beliefs that the defendants actually were engaged in criminal activities. (People v. Richardson, 36 A D 2d 603; Smith v. United States, 385 F. 2d 34, 37.) Under these “ exigent circumstances ”, the entry was legal and the arrest was proper. (People v. McIlwain, 28 A D 2d 711; see, also, Draper v. United States, 358 U. S. 307; People v. Richardson, supra.) And upon entry, the officers found the defendants processing 10 pounds of heroin for street sale, in 15,000 glassine envelopes. No small operation. And the contraband and the paraphernalia of their nefarious trade were all openly exposed on the table, the defendants engaged in a combined operation. Although the articles seized are not to be regarded as an element of probable cause, we may note the nature of them.
In determining the issue of probable cause, consideration must be given to the facts existing on the morning of January 23,1970: the prior confidential information and concerted study, the coming together in an early Friday morning of known purveyors, mill operators, numerous females converging for a rendezvous in an apartment, where occupancy had been verified, the apartment to be used that day as a narcotics mill, as it had been so used before. And some of ‘ ‘ the girls ’ ’ had been seen previously, some that morning, in the company of the known mill operators, some of them with short hair and *180in the esoteric garb of men’s clothing. It is 7:55 a.m. The sight of so many ‘ ‘ girls ’ ’ up betimes, in that neighborhood, and in one place, standing by itself alone, would come under the heading of “unusual activity”. (People v. Hendricks, 25 N Y 2d 129.) Then, on the scene there appears a stranger, Joseph Powell, in a Buick, with an out-of-State license plate. Emerging, he stands at the trunk of the car, his arms folded, and gazes around ‘ ‘ for approximately five minutes, looking both up and down the streets as if he were waiting to go in ’ ’. He is joined by Beverly Massey. They converse. They both reeonnoiter. Together, they remove from the car trunk a suitcase, a cardboard box and a brown paper bag, and carry them into the building. Courts should not be blind to the plain implication of such a street scene. At this point, any ordinarily alert detective could have had ‘ ‘ reasonable ground or probable cause * * * that is, observations or information sufficient to move a reasonable man to conclude that a crime is being committed or attempted ”. (People v. White, 16 N Y 2d 270, 273.)
And, in judging the conduct of these six experienced officers that early January morning, we cannot dissever their activities from their prior information that Beverly Massey and Naomi Bostick were known mill operators and had used Apartment 3H before for their illegal operations. “ They were sort of the bosses or the gatherers of the girls, to run these operations ”. So .spoke veteran Detective McCrorie. Indeed, a detective testified that just before entry, he heard the name “ Chalky”, a sobriquet favored by both -of them. And they were known to the narcotics detectives from ‘ ‘ their police photographs of past arrests along with their yellow sheets ”. And it was also known by these knowledgeable officers that the women who worked for them often wore men’s clothing. Thus, we must view the police sally as the result of an ensemble of facts, a composite of knowledge. Altogether, there certainly was that degree of ‘ ‘ unusual activity ’ ’ justifying a conclusion of probable cause. (Spinelli v. United States, 393 U. S. 410.)
The main error of the Trial Judge was that he made an excision of all knowledge prior to the concededly void warrant and refused to consider it. But, as stated by Chief Justice Burger, then Circuit Judge of the District of Columbia Court of Appeals: “As we have often observed, probable cause is the sum total of layers of information and the synthesis of what the police have heard, what they know, and what they observe as trained officers. We weigh not individual layers but the *181laminated’ total”. (Smith v. United States, 358 F. 2d 833, 837, U.S.C.A., D.C., cert. den. 386 U. S. 1008.) And, as stated in Brinegar v. United States (338 U. S. 160, 175 [1949]): “ In dealing with probable cause * * * as the very name implies, we deal with probabilities. These are not technical; they are the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act.”
Accordingly, based on a combination of all the known circumstances, a totality of the prior information and current observations, these street-wise detectives, in the light of their expertise, knew or had probable cause to conclude that mischief was afoot in Apartment 3H, and it involved contraband narcotics.
Thus, we would reverse so much of the order as was appealed from, on the law and facts, and deny the motions to suppress.